—Appeal from decision, Family Court, New York County (Judith Sheindlin, J.), *184dated March 1, 1990, which denied respondent’s oral application to vacate orders of disposition dated September 15 and October 31,1989, terminating her parental rights to the subject children, without prejudice to her making a written motion for such relief, unanimously dismissed as taken from a nonappealable paper, without costs.
The ruling which respondent would have us review is contained in an unsigned, unentered transcript of the March 1, 1990 proceedings, and, as such, is nonappealable (CPLR 5512 [a]; 2219 [b]; Matter of Grosso v Slade, 179 AD2d 585; Matter of Grisi v Shainswit, 119 AD2d 418, 420). In any event, on the merits, respondent failed to demonstrate a meritorious defense to the abandonment proceeding (CPLR 5015 [a] [1]; Matter of Celeste M., 180 AD2d 437), that she could have been served by a method other than publication (Family Ct Act § 617 [b]), or that her attorney was ineffective. Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Tom, JJ.